DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 1/10/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Engertsberger et al (US 8,608,232) in view of Wani et al (US 7,874,611).  Engertsberger discloses:
With regard to claims 1 and 13 - A vehicle framework component comprising: 
a hollow member 20 having mutually facing first and second surfaces 20hi, 20vi; and 
a plurality of reinforcing members 50, 
a first cover 50v that blocks an end of each of the plurality of reinforcing members 50 near the second surface 20vi, the first cover bonded to each of the plurality of reinforcing members 50,
wherein each of plurality of reinforcing members 50 comprises a cylindrical tube having a quasi- circular cross section (see Fig. 12A),
each of the plurality of reinforcing members being substantially perpendicular to the second surface 20vi (Fig. 2), 
the first surface of the hollow member is situated near an inside of a vehicle, the second surface of the hollow member is situated near an outside of the vehicle, and each of plurality of reinforcing members is made of a steel material. 

Engertsberger further fails to disclose the reinforcing member as being made of a steel material.
Wani teaches:
A vehicle framework component comprising: 
a hollow member 16; and 
at least one reinforcing member 10, 
wherein the hollow member 16 comprises therein mutually facing first and second surfaces, the reinforcing member 10 comprises a tube (see Fig. 3), 
the reinforcing member 10 is made of a steel material:
“Those having ordinary skill in the art will recognize that choice of the material for creating the scalable two-piece reinforcement unit 10 will be based upon several factors, and that the "W" bracket half-members 12 and 14 are themselves highly scalable in terms of thickness and width. Design parameters factored into material selection include, without limitation: the dimensions of the space desired to be reinforced by a single unit or assembly of units, the energy dissipation 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the 
invention was filed to modify the vehicle of Engertsberger with the teaching of Wani such that the reinforcing member is made of steel material to ensure desirable strength and energy dissipation thus meeting energy dissipation needs.

With regard to claim 7, Engertsberger discloses a second cover 50v that blocks an end of the reinforcing member 50 near the second surface 20v.  However, Engertsberger fails to explicitly disclose wherein the  second cover is bonded to the reinforcing member.  Wani teaches that it is known to attach components of a hollow member and reinforcement to one another through bonding.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Engertsberger with the teaching of Wani such that the second cover is bonded to the reinforcement member to allow for the components to be easily attached without the need for further fastening components.

With regard to claim 8, Engertsberger discloses wherein the quasi-circular cross section of the reinforcing member has a ratio of a major axis to a minor axis of 2.5 or less (being circular, the ratio is zero).

With regard to claim 9, Engertsberger discloses wherein the at least one reinforcing member comprises a plurality of reinforcing members 50 disposed in the hollow member 20, and a distance 

With regard to claim 12, Engertsberger discloses the vehicle framework component being installed so that the first surface of the hollow member is situated near an inside of the vehicle and the second surface of the hollow member is situated near an outside of the vehicle.  As seen in Fig. 2, the reinforcement member 50 is disposed symmetrically between an outer wall and an inner wall.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1/10/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As Applicant has perfected their foreign priority, the Gergely reference no longer is able to reject the claims.  However, reviewing the prior art showed that the references read on the claims in the manner described.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	February 16, 2022